NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0163n.06
                           Filed: December 16, 2004

                                             No. 03-4631

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


WENDY BEAHN,                                         )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )
v.                                                   )   ON APPEAL FROM THE UNITED
                                                     )   STATES DISTRICT COURT FOR THE
COMPUSERVE                INTERACTIVE                )   SOUTHERN DISTRICT OF OHIO
SERVICES, INC.,                                      )
                                                     )
       Defendant-Appellee.                           )



       Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.


       PER CURIAM. The plaintiff, Wendy Beahn, appeals from the district court’s grant

of summary judgment to her former employer, defendant CompuServe Interactive Services,

in an action she brought alleging discrimination based on her pregnancy, in violation of Title

VII, 42 U.S.C. § 2000e, Ohio Revised Code §§ 4112.02 and 4112.99, and Ohio public

policy. Beahn claimed that she was wrongfully terminated from her position as product

manager a little over a month after she reported her pregnant condition to a supervisor and

that the company then wrongfully failed to re-hire her in another position. The defendant

contended that the plaintiff had not established a prima facie case of discrimination and

also introduced evidence to show that it had a legitimate, non-discriminatory reason for


       *
        The Hon. Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by designation.
No. 03-4631


eliminating Beahn’s position during a major reduction in force and organizational restructure

following CompuServe’s purchase by AOL.         The company also claimed that its human

resources manager had attempted – unsuccessfully – to place Beahn in another position

with CompuServe.


       The district court held that Beahn had established a prima facie case but that she

had not rebutted the defendant’s non-discriminatory reason for her layoff and the failure to

place her in another position. Having had the benefit of oral argument, and having studied

the record on appeal and the briefs of the parties, we are not persuaded that the district

court erred in dismissing the complaint. Because the reasons why judgment should be

entered for the defendant have been fully articulated by the district court, the issuance of

a detailed opinion by this court would be duplicative and would serve no useful purpose.

Accordingly, we AFFIRM the judgment of the district court upon the reasoning set out by

that court in its order and opinion entered on September 30, 2002, and its opinion and

order entered on October 29, 2003.




                                            -2-